Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson , US20100319269 in view of Caul, US4588419.
Regarding claim 3, Erickson discloses a backing having first and second opposed major surfaces (Element 42 having a two major surfaces opposing one another, Fig 3); a first resin on at least one major surface of the backing (make coat 44 , Fig 3); abrasive particles in the first resin (abrasive particles 20, Fig 3); and a second resin on the first resin and the abrasive particles (size coat 46, Fig 3); wherein at least a portion of the abrasive particles are configured to stand upright on an edge on the backing (Fig 3) .
However, Erickson does not explicitly disclose the abrasive particles at least partially embedded in the first resin and wherein no greater than 15% of the surface area of the backing is covered with abrasive particles.  (boundary unclear)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated no greater than 15% of the surface area of the backing is covered with abrasive particles , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the grinding capability of the abrasive device disclosed by Erickson for a given process so that necessary amount of polishing is performed. 
Furthermore, Caul teaches an abrasive article having abrasive particles 32 embedded in make coat 36. (Fig 1)
Therefore it would have been obvious before the effective filling date of the claimed invention to have modified the abrasive particles and the first resin  disclosed by Erickson to have further incorporated abrasive particles embedded in the first resin  as taught by Caul in order to further provide increased anchoring of the abrasive articles during use decreasing instances of particles loss during polishing. 
Regarding claim 5,  Erickson in view of Caul discloses each and every limitation set forth in claim 3. Furthermore, Erickson discloses the abrasive particles are shaped abrasives particles. (Figs 1 and 2)
Regarding claim 6, Erickson in view of Caul discloses each and every limitation set forth in claim 3. Furthermore, Erickson discloses the abrasive particles include at least one edge and are configured to stand upright on the edge.(the lower edge of the abrasive particles which sits on the make coat, Fig 3)
Regarding claim 7, Erickson in view of Caul discloses each and every limitation set forth in claim 3. However, Erickson in view of Caul does not disclose at least about 50% of the abrasive particles stand upright on the backing. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated at least about 50% of the abrasive particles stand upright on the backing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the grinding capability of the abrasive device disclosed by Erickson for a given process so that necessary amount of polishing is performed. 
Regarding claim 8, Erickson in view of Caul discloses each and every limitation set forth in claim 3. Furthermore, Erickson discloses  the make coat is continuous (Fig 3)
However, Erickson in view of Caul fails to explicitly disclose no greater than 25% of the surface area of the backing is covered with abrasive particles.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated no greater than 25% of the surface area of the backing is covered with abrasive particles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the grinding capability of the abrasive device disclosed by Erickson for a given process so that necessary amount of polishing is performed. 
Regarding claim 9, Erickson in view of Caul discloses each and every limitation set forth in claim 3. Furthermore, Erickson discloses a surface area between abrasive particles is flat and smooth. (at least a surface area of element 44 is flat and smooth between abrasive particles, Fig 3)
Calhoun teaches a coated abrasive product having resin layer 145 over abrasive particles wherein 
Regarding claim 10, Erickson in view of Caul discloses each and every limitation set forth in claim 3.  However, Erickson in view of Caul does not disclose the abrasive particles have an average grit size of at least about 60 to no greater than about 240.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the abrasive particles have an average grit size of at least about 60 to no greater than about 240, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the grinding capability of the abrasive device disclosed by Erickson for a given process so that necessary amount of polishing is performed. 
Regarding claim 11, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the abrasive particles have the coating weight of the abrasive particles is no greater than about 6 grains/ 24 in ^2 , and further wherein at least 80% of the abrasive particles stand upright on the backing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the grinding capability of the abrasive device disclosed by Erickson for a given process so that necessary amount of polishing is performed. 
Regarding claim 12, Erickson in view of Caul discloses each and every limitation set forth in claim 3. However, Erickson in view of Caul does not disclose the coating weight of the first resin is no greater than about  7 grains/24 inc^2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the abrasive particles have the coating weight of the first resin is no greater than about  7 grains/24 inc^2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the grinding capability of the abrasive device disclosed by Erickson for a given process so that necessary amount of polishing is performed. 
Regarding claim 13, Erickson in view of Caul discloses each and every limitation set forth in claim 3. However, Erickson in view of Caul does not disclose the coating weight of the second resin is at least about 5 grains/24in^2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the coating weight of the second resin is at least about 5 grains/24in^2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the grinding capability of the abrasive device disclosed by Erickson for a given process so that necessary amount of polishing is performed. 
Regarding claim 14, Erickson in view of Caul discloses each and every limitation set forth in claim 3. Furthermore, Erickson discloses the abrasive particles are randomly distributed on the backing. (paragraph 0051)
Regarding claim 15, Erickson in view of Caul discloses each and every limitation set forth in claim 3. Furthermore, Erickson discloses the backing is continuous, the opposed major surfaces of the backing are flat and smooth (Fig 3).
However, Erickson in view of Caul does not explicitly discloses the backing is formed of at least one of paper, polymeric film or cloth. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated the backing is formed of at least one of paper, polymeric film or cloth, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice since such modification would effect the flexibility and sturdiness of the abrasive device. 
Regarding claim 16, Erickson in view of Caul discloses each and every limitation set forth in claim 3. However, Erickson in view of Caul does not explicitly disclose the ratio of an abrasive particles weight to the first resin coat weight ranges from about 2:1 to about 1:4.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the ratio of an abrasive mineral weight to the first resin coat weight ranges from about 2:1 to about 1:4, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the grinding capability of the abrasive device disclosed by Erickson for a given process so that necessary amount of polishing is performed. 
Regarding claim 17, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the ratio of an abrasive mineral weight to the second resin coat weight ranges from about 1:1 to about 1:25, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the grinding capability of the abrasive device disclosed by Erickson for a given process so that necessary amount of polishing is performed. 
Regarding claim 18, Erickson in view of Caul discloses each and every limitation set forth in claim 3. However, Erickson in view of Caul does not explicitly disclose the ratio of the first resin coat weight to the second resin coat weight ranges from about 1:1 to about 1:15.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the ratio of the first resin coat weight to the second resin coat weight ranges from about 1:1 to about 1:15, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the grinding capability of the abrasive device disclosed by Erickson for a given process so that necessary amount of polishing is performed. 
Regarding claim 19, Erickson in view of Caul discloses each and every limitation set forth in claim 3. However, Erickson in view of Caul does not explicitly disclose the upright abrasive particles have an aspect ratio of at least about 4:1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the upright abrasive particles have an aspect ratio of at least about 4:1, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the grinding capability of the abrasive device disclosed by Erickson for a given process so that necessary amount of polishing is performed. 
Regarding claim 20, Erickson in view of Caul discloses each and every limitation set forth in claim 3. Furthermore, Erickson discloses the peak height of the upright abrasive particles is uniform.  (Fig 3)
Regarding claim 21,  Erickson discloses a backing having a smooth continuous first major surface (backing 42, Fig 3); a make coat resin on the first major surface (make coat 44, Fig 3); a plurality of shaped abrasive particles having an uniform size and shape arranged on the backing in the make coat resin(abrasive particles 20 , Fig 3); a size coat resin on the make coat resin and the abrasive particles (size coat 46 , Fig 3).
 However, Erickson does not disclose the backing at least partially embedded in the make coat resin  and wherein at least 80% of the abrasive particles stand upright on the backing is at least 3 times the thickness of the make coat resin, wherein the coating weight of the size coat resin is greater than the coating weight of the make coat resin, wherein the shaped abrasive particles have an average peak count of no greater than about 40000 per 24 in^2, and wherein the abrasive particles have an average grit size of at least about 24 and no greater than about 800. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated wherein at least 80% of the abrasive particles stand upright on the backing is at least 3 times the thickness of the make coat resin, wherein the coating weight of the size coat resin is greater than the coating weight of the make coat resin, wherein the shaped abrasive particles have an average peak count of no greater than about 40000 per 24 in^2 when measured according to the peak count measurement technique described in the specification, and wherein the abrasive particles have an average grit size of at least about 24 and no greater than about 800, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the grinding capability of the abrasive device disclosed by Erickson for a given process so that necessary amount of polishing is performed. 
Furthermore, Caul teaches an abrasive article having abrasive particles 32 embedded in make coat 36. (Fig 1)
Therefore it would have been obvious before the effective filling date of the claimed invention to have modified the abrasive particles and the first resin  disclosed by Erickson to have further incorporated 
Regarding claim 22, The prior art teaches and suggest an apparatus which has the claimed structure and then would have the natural steps of using an method as recited by applicant because the same claimed structure can clearly be used in the manner recited in the claim since the structure for practicing the invention is present. It would have been obvious at the time of invention to have used Erickson in view of Caul which teaches abrasive particles embedded in the make coat when combined with Erickson would be an obvious Replacement modification which would yield a precdictable result at the time of the invention.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues Ericson in view of Caul fails to disclose the claimed abrasive particle range and that it would not have been and obvious discovering the optimum or workable ranges involving only routine skill in the art. It is clear that having lesser area of the abrasive article covered with abrasive particles would reduce the abrasion which might be desirable in some applications and furthermore it is obvious that less residue would get stuck between particles. The mere recitation of percentage of abrasive covering without consideration of statistical concentration does not provide significant unpredictable results. It would have been predictable that the cost would be lower due to less abrasive particles being used, longer life due to less clogging between abrasive particles, reduce loading due to less abrasive particles being present, improved cut due to having less abrasive .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Arman Milanian/
Examiner
Art Unit 3723







/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723